Citation Nr: 1521732	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-39 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar discogenic disease.

2.  Entitlement to an initial rating in excess of 10 percent for status-post right acromioclavicular joint surgery with scar.

3.  Entitlement to an initial rating in excess of 10 percent for cervical degenerative changes.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran had active service from October 1983 to August 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, awarded service connection for lumbar discogenic disease, status-post right acromioclavicular joint surgery with scar, and cervical degenerative change.  A noncompensable rating was assigned for each of these three disabilities.  The Veteran appealed the initial ratings assigned.

In August 2009, the RO issued a rating decision increasing the initial ratings for each of the disabilities under appeal to 10 percent.  As the rating for each of the disabilities on appeal is less than the maximum available rating, these issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The record before the Board includes the Veteran's entirely electronic claims file within Virtual VA and the Veterans Benefits Management System (VBMS).  The Board notes that the records within Virtual VA are, at this time, either not relevant to the matters on appeal, or duplicative of the records found within VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination related to each of the disabilities on appeal was in August 2008, nearly seven years ago.  In an April 2009 statement, the Veteran indicated his feeling that the VA examiner was too quick and cursory and suggested that the examination reports do not adequately reflect the current severity of the back, neck and shoulder disabilities at issue.  Further, in April 2015, the Veteran's representative submitted a statement indicating that each of the disabilities on appeal has worsened.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).   Because the August 2008 VA examination reports appear to not be representative of the current severities of the disabilities on appeal, these claims must be remanded as new VA examinations are warranted.

On remand, prior to any examination, VA must also assist the Veteran in obtaining relevant outstanding medical records related to his treatment of all claimed disabilities.  38 C.F.R. § 3.159(c) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant prior and ongoing VA treatment records related to the Veteran's treatment of his claimed disabilities, and assist the Veteran in obtaining prior and ongoing private treatment records related to his claimed disabilities.  The RO must ensure the record is complete dating since the Veteran's separation from service.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination(s) to determine the severity of his service-connected lumbar discogenic disease, status-post right acromioclavicular joint surgery with scar, and cervical degenerative change.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  A notation to the effect that this record review took place should be included in the report(s) of the examiner(s).

In addition to thoroughly reporting the current symptoms and severity of the Veteran's lumbar discogenic disease, status-post right acromioclavicular joint surgery with scar, and cervical degenerative change, the examiner(s) should also provide an opinion concerning the impact of these disabilities on the Veteran's ability to work. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner(s) for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination(s) and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of each scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After the above development has been completed, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




